     Case 2:19-cv-02488-DSF-AS Document 10 Filed 08/07/19 Page 1 of 2 Page ID #:33




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
     CAROLYN NAVARRO, individually and on ) Case No.
10   behalf of all others similarly situated, ) 2:19-cv-02488
                                              )
11
                                              ) NOTICE OF VOLUNTARY
     Plaintiff,
12                                            ) DISMISSAL OF ENTIRE
13
                                              ) ACTION WITHOUT
     vs.                                      ) PREJUDICE.
14
                                              )
15   CHLV GROUP, INC., and DOES 1 through )
     10, inclusive, and each of them,         )
16
                                              )
17                                            )
     Defendant.
18
                                              )

19
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
20
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
21
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
22
     motion for summary judgment. Accordingly, this matter may be dismissed
23
     without prejudice and without an Order of the Court.
24

25         Respectfully submitted this 7th Day of August, 2019.
26
                                            By: s/Todd M. Friedman Esq.
27                                               Todd M. Friedman
28
                                                Attorney For Plaintiff



                                      Notice of Dismissal - 1
     Case 2:19-cv-02488-DSF-AS Document 10 Filed 08/07/19 Page 2 of 2 Page ID #:34




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on August 7, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 7, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
